third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp ------------- postf-110136-15 uilc date date to ---------------- associate area_counsel --------- large business international ------------------- attorney ---------------------- large business international from ------------------------ general attorney tax corporate ------------------ special counsel office of associate chief_counsel corporate subject ------------------------------------------------------------------------ this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer parent seller buyer --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------- ---------------- ---------------------------------- ---------------------------------------- postf-110136-15 x y --------------------- ------------------- accounting firm --------------------------- ----------------- --------- ------------------ ------------------ --------------- --------------------- ------ ------ dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref year year issue when a sale of subsidiary stock is a transfer subject_to sec_1_1502-36 the unified_loss_rule or ulr and there is an amount_realized on the sale may the attribute reduction amount under sec_1_1502-36 be computed by reference to a purported fair_market_value of the subsidiary’s stock conclusion no the computation of the attribute reduction amount is made by reference to the value of the stock and for purposes of the ulr the term value is defined in sec_1_1502-36 to mean the amount_realized if any and only if there is no amount_realized does it mean the fair_market_value where as here there is an amount_realized a taxpayer may not compute the attribute reduction amount using another measure facts in year seller a wholly owned subsidiary of parent the common parent of a consolidated_group acquired all of the stock of taxpayer subsequently seller disposed of its entire_interest in taxpayer in year seller entered into negotiation sec_1 t d 2008_44_irb_1012 fed reg date postf-110136-15 with x an unrelated party to sell its stock of taxpayer the price range under negotiation included dollar_figurea those negotiations failed and were terminated in mid- november of year however shortly before the end of year seller sold the stock to buyer a holding_company owned by y y is a senior managing partner of x the sale price was dollar_figureb an amount considerably less than dollar_figurea although buyer paid dollar_figureb for the taxpayer stock taxpayer secured valuation estimations from accounting firm attesting to a purported fair_market_value of dollar_figurea pursuant to the sale seller entered into a stock purchase agreement whereby seller agreed to make and made a cash payment and certain payments to cover taxpayer’s operating_expenses during a transition_period those amounts were treated by seller as capital contributions in total the payments were dollar_figuree taxpayer and the examining agent do not agree on the characterization or treatment of those payments taxpayer and the examining agent agree that seller’s sale of its taxpayer stock to buyer was a transfer of a loss_share subject_to the ulr further they agree that after taking into account the application of sec_1_1502-36 and sec_1_1502-36 seller’s stock basis was dollar_figurec parent computed a net_stock_loss of dollar_figured on seller’s sale of its taxpayer stock on the group’s consolidated_return calculated as the excess of seller’s basis in the taxpayer stock dollar_figurec over its amount_realized dollar_figureb no election was made by parent under sec_1_1502-36 to reattribute attributes or reduce stock basis under sec_1_1502-36 parent therefore claimed the entire loss of dollar_figured on seller’s sale of taxpayer’s stock on the group’s consolidated_return taxpayer and the examining agent agree that the net_stock_loss would exceed taxpayer’s aggregate_inside_loss regardless of the manner in which value is measured and thus the attribute reduction amount is equal to taxpayer’s aggregate_inside_loss taxpayer and the examining agent do not agree as to whether in computing the aggregate_inside_loss the value of the taxpayer stock is the amount_realized dollar_figureb or the fair_market_value which taxpayer asserts is dollar_figurea taxpayer’s arguments taxpayer argues that under the extremely unusual set of circumstances involved in the acquisition of taxpayer by buyer treating taxpayer’s value as dollar_figureb would amount to an overly literal interpretation which does not comport with the intent of the regulations or the true economics of the transaction taxpayer points to the use of the term amount_paid in sec_382 and asserts that if the drafters of the ulr meant to measure value by nominal amounts received they would have used amount_paid instead of amount_realized in sec_1_1502-36 taxpayer argues that amount_realized should not be interpreted to include nominal amounts that are merely meant to facilitate a transaction because in such cases there is effectively no amount exchanged taxpayer also argues that seller’s expenditures made pursuant postf-110136-15 to the stock purchase agreement resulted in a negative_amount realized of dollar_figuref and that the term amount_realized should not be interpreted to include a negative_amount accordingly taxpayer argues that under these unique circumstances value should not be treated as meaning amount_realized but rather as meaning fair_market_value for purposes of determining its aggregate_inside_loss law sec_1_1502-36 the ulr when a loss_share of subsidiary stock is transferred all members’ bases in shares of that subsidiary’s stock are subject_to adjustment and the subsidiary’s attributes are subject_to reduction under the ulr the adjustments are made to the extent necessary to further the ulr’s two principal objectives preventing the reduction of consolidated_taxable_income through the creation and recognition of noneconomic loss on subsidiary stock and preventing members including former members from collectively obtaining more than one tax_benefit from a single economic loss see sec_1_1502-36 it is the second objective at issue in this case the introductory language in sec_1_1502-36 provides that in addition to other definitions in the ulr or other regulations the definitions in sec_1_1502-36 apply for purposes of the ulr sec_1_1502-80 provides that the internal_revenue_code or other law applies to consolidated groups to the extent the regulations do not exclude or modify its application sec_1_1502-36 provides that a transfer occurs on the first of several specified events one found in sec_1_1502-36 is if the member ceases to own the share as a result of a transaction in which but for the application of the ulr the member would recognize income gain loss or deduction with respect to the share another found in sec_1_1502-36 is if the member and the subsidiary cease to be members of the same consolidated_group a third found in sec_1 f i c is if a nonmember acquires the share sec_1_1502-36 defines a loss_share as one with a basis in excess of value sec_1 f provides that value means the amount_realized if any or otherwise the fair_market_value sec_1001 provides that the term amount_realized means the sum of any money received plus the fair_market_value of the property other than money received sec_1_1502-36 provides that the determination of whether a share is a loss_share is made as of the transfer but any adjustments required under the ulr are given effect immediately before the transfer postf-110136-15 once it is determined that the ulr applies its three principal operating rules apply sequentially first to apply is the basis redetermination rule_of sec_1_1502-36 under that rule investment adjustments previously made under sec_1_1502-32 are reallocated in a manner that redirects investment adjustments to shares with unrecognized built-in_gain or loss reflected in their bases if the transferred share is still a loss_share after any basis redetermination under sec_1_1502-36 the stock basis_reduction rule_of sec_1_1502-36 applies under this rule the member’s basis in the transferred loss_share is reduced by the lesser_of the net built-in_gain reflected in the basis of the share the disconformity_amount and the net amount that sec_1_1502-32 increased the basis of the share the net_positive_adjustment in order to eliminate noneconomic loss reflected in the stock basis if the transferred share is still a loss_share after any basis_reduction required by sec_1_1502-36 the attribute reduction rule_of sec_1_1502-36 applies to eliminate the potential for the group and its members including former members to obtain more than one tax_benefit from a single economic loss sec_1_1502-36 provides that the subsidiary’s attributes are reduced by the attribute reduction amount which is defined as the lesser_of the net_loss in members’ transferred shares and the subsidiary’s aggregate_inside_loss sec_1 d ii defines net_stock_loss as the excess of the aggregate basis of transferred shares over the aggregate value of those shares sec_1_1502-36 defines aggregate_inside_loss as the excess of the subsidiary’s net inside attribute amount which is generally defined as the excess of the subsidiary’s attributes over its liabilities over the value of the subsidiary under the general_rule in sec_1_1502-36 the duplicative use of economic loss is prevented by applying the attribute reduction amount which identifies the extent to which there is a duplicative economic loss to reduce the subsidiary’s attributes such reductions are effective immediately before the transfer to prevent the duplicative loss from being subsequently available to the subsidiary however sec_1_1502-36 also allows the group to prevent the duplicative use of economic loss by electing to reduce members’ bases in transferred loss_shares to reattribute the subsidiary’s realized losses net operating and capital_loss carryforwards and deferred deductions or some combination of stock basis_reduction and reattribution sec_1_1502-36 provides that the provisions of the ulr must be interpreted and applied in a manner that is consistent with and reasonably carries out these purposes postf-110136-15 the plain meaning doctrine under the plain meaning doctrine unless the language of a statute is ambiguous a court’s analysis must end with the statute’s plain language king v burwell 135_sct_2480 if the statutory language is plain the court must enforce it according to its terms citing 560_us_242 232_us_399 quoting 130_us_662 where a law is expressed in plain and unambiguous terms whether those terms are general or limited the legislature should be intended to mean what they have plainly expressed and consequently no room is left for construction 175_us_414 t he cases are so numerous in this court to the effect that the province of construction lies wholly within the domain of ambiguity that an extended review of them is quite unnecessary because a court is construing a statute not isolated provisions to determine whether there is ambiguity words must be read ‘in their context and with a view to their place in the overall statutory scheme ’ king s ct pincite quoting fda v brown williamson tobacco corp 529_us_120 under the plain meaning doctrine all words used in the statute are given significance and effect 101_us_112 two narrow exceptions to the plain meaning doctrine exist first the plain meaning is conclusive except in the ‘rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters ’ 489_us_235 quoting 458_us_564 the second exception is when the plain meaning results in an outcome that can truly be characterized as absurd ie that is ‘so gross as to shock the general moral or common sense ’ 226_f3d_291 4th cir quoting 98_f3d_165 4th cir the identical plain meaning doctrine applies to regulatory interpretation 142_tc_355 405_f3d_1339 fed cir we construe a regulation in the same manner as we construe a statute by ascertaining its plain meaning 45_f3d_1375 9th cir regulations are construed to give effect to all its provisions so no part of a regulation is inoperative or superfluous 128_f3d_138 3d cir see also 516_us_417 455_us_305 supreme court declined to adopt interpretations of agency regulations which render words superfluous postf-110136-15 agent of the group sec_1_1502-77 agent of the group regulation provides that the common parent for a consolidated_group is the sole agent of the group with respect to all matters relating to the tax_liability for the consolidated_return sec_1_1502-77 provides non-exhaustive examples of matters subject_to the consolidated parent’s agency among such examples is the exercise of any election or similar permissible option available to a subsidiary in the computation of its separate_taxable_income sec_1_1502-77 included in the consolidated parent’s agency is a parent’s determination regarding the group’s use of net_operating_loss carryovers for the consolidated_group see 84_tc_466 analysis the definition of value for purposes of the ulr including for purposes of computing amounts under sec_1_1502-36 sets forth two possible meanings amount_realized and fair_market_value but the definition clearly establishes an order of priority among those two possible meanings if there is an amount_realized then value means the amount_realized the amount_realized if any in that case value means amount_realized for all purposes of the ulr only if there is no amount_realized does the second choice come into play otherwise the fair_market_value emphasis added there is no ambiguity in the regulation thus there is no room for interpretation whether such interpretation would look to the irrelevant provisions of sec_338 the purported nominal nature of the amount_realized or the argument that the other_payments by seller give rise to a negative_amount realized under the general_rule of the plain meaning doctrine the analysis should end here furthermore neither of the exceptions to the plain meaning doctrine applies to cause a different result first the literal application of the words of sec_1 f does not produce a result at odds with the purpose of the ulr the very purpose for computing the attribute reduction amount is to identify the extent to which the selling member recognizes a stock loss that would remain available to the group where as here the selling member properly computed its loss as the excess of its basis in the taxpayer stock over its amount_realized the goal of identifying and eliminating taxpayer’s ability to get a tax loss that duplicates seller’s tax loss can only be achieved if the measure of value is the same both for purposes of computing the net_stock_loss and the aggregate_inside_loss allowing taxpayer to claim a significantly smaller value effectively preserves duplicated_loss to the extent that taxpayer’s claimed value exceeds the value actually used by seller to compute its loss second the literal application of the words of sec_1_1502-36 does not produce an outcome that could be characterized as absurd in fact just the opposite is postf-110136-15 true if seller is allowed a tax loss because the value of taxpayer is dollar_figureb but the attribute reduction amount measures taxpayer’s duplicated_loss by reference to dollar_figurea the excess of dollar_figurec over dollar_figurea avoids characterization as duplicated_loss as a result taxpayer would be allowed to obtain the tax_benefit of that excess even though seller has already done so this is the very outcome that sec_1_1502-36 is intended to prevent finally we note that in light of the purposes described above any arguments that the language of sec_1_1502-36 would be ambiguous when considered in context are equally meritless taxpayer’s arguments regarding the meaning of amount_realized in addition to arguing that the term value can be interpreted to mean fair_market_value in this case taxpayer also appears to be arguing that notwithstanding sec_1001 the term amount_realized means something other than the sum of any money received plus the fair_market_value of the property other than money received but taxpayer has produced no authority for the proposition that the term amount_realized does not include nominal amounts as for taxpayer’s arguments based on the assertion that the additional payments by seller give rise to a negative_amount realized which taxpayer would also exclude from the term amount_realized taxpayer again has produced no supporting authority moreover although the character and treatment of those payments remains at issue it does not appear that any resolution would give taxpayer the result they seek whether the payments are properly treated as capital contributions or as operating or some other expenses the tax_benefit of those expenditures would accrue to seller the fact remains that buyer paid dollar_figureb to seller for the taxpayer stock and that is the amount_realized and thus the value of such stock for purposes of applying the ulr agent of the group we note that even if there were merit in any of taxpayer’s arguments regarding discretion in the manner in which the ulr computations and elections were made which there is not taxpayer as a former member of the parent group is bound by the actions parent the agent of that group took with respect to the group’s transaction see sec_1_1502-77 taxpayer was a member of the parent consolidated_group at the time of the stock sale parent calculated the consolidated group’s loss as the excess of seller’s basis in taxpayer stock over dollar_figureb the amount_realized any argument that an amount other than dollar_figureb should be treated as the value of the stock was settled at that point further parent made no election to reduce seller’s basis in its taxpayer stock or to reattribute taxpayer’s attributes and thus foreclosed any other avenue for reducing the amount of attribute reduction applicable to taxpayer’s attributes accordingly these matters were settled before taxpayer became a subsidiary of buyer see sec_1_1502-36 all adjustments given effect immediately prior to transfer taxpayer postf-110136-15 simply has no authority to revise its former parent’s tax determinations or treat its attribute reduction as reduced by an election not made by such former parent case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------------at --------------------- if you have any further questions _____________________________ ------------------ special counsel office of associate chief_counsel corporate
